THEATTORNEY               GENERAL
                            OF-XAS

 GROVER SELLERS
 -N
AlTORNEY GENER*L



   Honorable C. H. Gilmer
   Speaker of the House
   House of Representatives
   Forty-ninth Legislature
   Austin, Texas
   Dear Mr. Gilmer:             Opinion No, 0-6703
                                Re: Whether a member of the Joint
                                Legislative Committee created by
                                Ch. 373, 48th Legislature ceases
                                to be a member when he is no long-
                                er a member of ,theLegislature,
                                and another incrdental question.
             We beg to acknowledge receipt of your letter request-
   ing an opinion upon the above subject matter’, as follows:
             "The following question is directtedwith refer-
       ence to Section 1 of Article 12 of Chapter 373, Acts
       of the Regular Session of the 48th Texas Legislature.
             "This se&ion provides for a Joint Legislative
       Committee composed of five members of the Senate, ap-
       pointed by the President of the Senate, and five mem-
       bers of the House of RepreLien5tativea,
                                             appointed by
       the Speaker of the House of Representatives, a major-
       ity of which shall constitute a quorum.
            "Representatives Fitzgerald, Manning, McCann,
      Proffer and Callaway were appoln,tedby Speaker2Dan-
      iel from tne House as the Committee under the bill
      for tbe current biennium. The first three Repre-
      sentatives were not returned to the 49th Legislature
      and tberefore ceased to represent their districts
      upon the qualifieatlons of their successors,
            "The question is whether or not, when these
      partiea,ceased to be members of the House of Repre-
      sentatives, they ceased to belong to,the Commf,ttee
      in question, so as to require the present Speaker of
      the 49th Legislature to fill such vacancfea?"
             Section 1 of Article I2 of House Bill No. 176, Chapter
   373, of the 48th Legislature, Regular Session, is as follows:
Honorable C. H. Gilmer, page 2        0-6703



          "There is hereby created a Joint Legislative
    Committee composed of five (5) members of the Sen-
    ate, ap ointed by the President of the Senate, and
    five (5 P members of the House of Representatives
    .ai;a;;zedby the Speaker of the House of Repreaen-
              a maJoritg of which shall constitute a
    quorum ior the purpose of discharging any duty lm-
    posed upon said Committee. Said Committee shall
    promptly organize and elect from its membership a
    chairman, a vice-chairman and a secretary, shall
    vote as a unit on all propositions coming before
    it for consideration and shall keep a permanent re-
    cord of its proceedings. The members of said Com-
    mittee shall receive no compensation for the aer-
    vices performed under the provisions of this Act,
    but each shall receive his actual and necessary ex-
    penses incurred in the discharge of his duties as
    such member o I’
          The subsequent sections of the Article --2 to 7 --
define the duties of the Committee, the chief ones being the ap-
pointment of a legislative accountant, (Sec. 2) and after the
close of each fiscal year to consider the report required of
the legislative accountant, and to make recommendations based
thereon to the next regular session of the Legislature there-
after; and, further, to study the school laws In order that they
may be recodified, and to make recommenda,Cionathereon to the
next Legislature- (Sec. 5)
          Your questions involve a construction of Section 1
hereinabove quoted.
          It is clear, we think, that the Legislature in creat-
ing the Joint Legislative Committee intended that the same
should be composed of members of the Senate and of the House
at all times. It is provided that "the members of said Committee
shall receive no compensation for the services performed under
the provisions of this Act, but each shall receive his actual
and necessary expenses incurred in the discharge of his duties
as such membera'" This accentuates the thought that the Legiala-
ture was Imposing upon its members addit,ional,interim duties
in line with their constitutional duties, and the further re-
quirements contained in Section 5 that the "Committee is also
directed to study the school laws in order that said laws may
be recodified, and make recommendations t,hereonto the next Leg-
islature', likewise emphasize this conclusion.
          From what we have said it follows that when a member
of this Committee ceases to be a member of the branch of the
Legislature from which he was appointed he automatically ceases
Honorable C. Ii.Gilmer, Page 3           0-6703



to be a member of the Committee, whether such situation be the
result of death, resignation, or expiration of his term.
          It also follows that when such a vacancy occurs in
the Committee, it is the duty of the Speaker of the House, or
the President of the Senate, as the case may be, to make the
proper appointment to fill the vacancy or vacancies.
          Tm8ting  that what we have said sufficiently answered
your inquiry, we are
                                    Very truly yours
                                 ATTORNEY GENERAL OF TEXAS
                                   By a/Ocie Speer
                                        Ocie Speer
                                        Assistant
OS-MR-WC

APPROVED JUL 19, 19%
a/Grover Sellers
ATTORNEY GENERAL OF TEXAS
Approved Opinion Committee by a/BwB Chairman